Name: COMMISSION REGULATION (EC) No 1841/96 of 24 September 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 No L 244/8 EN Official Journal of the European Communities 25 . 9 . 96 COMMISSION REGULATION (EC) No 1841/96 of 24 September 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2933/95 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 25 September 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 September 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12. 1994, p. 66 . O OJ No L 307, 20 . 12. 1995, p. 21 . (3) OJ No L 387, 31 . 12 . 1992, p. 1 . h) OJ No L 22, 31 . 1 . 1995, p. 1 . 25. 9 . 96 1 EN I Official Journal of the European Communities No L 244/9 ANNEX to the Commission Regulation of 24 September 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) (ECU/100 kg) CN code Third country Standard import CN code Third country Standard import code (') value code (') value 0702 00 35 052 89,6 624 67,7 060 80,2 999 113,5 064 70,8 0808 10 92, 0808 10 94, 066 54,0 0808 10 98 039 121,0 068 80,3 052 68,6 204 86,8 064 61,6 208 44,0 070 90,2 212 97,5 284 72,1 400 170,4 388 52,7 624 95,8 400 54,4 999 86,9 404 63,6 ex 0707 00 25 052 82,8 416 72,7 053 156,2 I 508 113,5 060 61,0 512 126,1 066 53,8 524 100,3 068 69,1 528 53,0 l 204 144,3 624 86,5 624 87,1 728 107,3 999 93,5 800 141,3 0709 90 79 052 54,3 804 88,6 204 77,5 999 86,7 412 54,2 0808 20 57 039 104,1 508 42,9 052 64,0 624 151,9 064 75,8 999 76,2 388 57,2 0805 30 30 052 69,6 l 204 400 70,488,8 74,0 512 88,7220 388 70,3 528 132,9 400 68,2 624 79,0 512 80,0 728 115,4 520 66,5 800 84,0 524 64,4 804 73,0 528 66,1 999 85,9 600 96,5 0809 30 41 , 0809 30 49 052 93,8 624 48,9 220 121,8 999 72,1 624 106,8 0806 10 40 052 77,7 999 107,5 064 49,5 0809 40 30 052 66,3 066 49,4 064 49,0 220 110,8 066 73,5 400 139,2 068 37,1 412 58,5 400 75,6 508 307,2 624 49,5 512 186,0 676 68,6 I 600 88,5 \ 999 59,9 (') Country nomenclature as fixed by Commission Regulation (EC) No 68/96 (OJ No L 14, 19 . 1 . 1996, p. 6). Code '999' stands for 'of other origin .